Case 17-32999        Doc 66     Filed 05/13/19     Entered 05/13/19 15:54:37          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 32999
         Celsey R Hardaway

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/03/2017.

         2) The plan was confirmed on 06/18/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/15/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/14/2018, 12/04/2018.

         5) The case was Dismissed on 03/04/2019.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-32999             Doc 66         Filed 05/13/19    Entered 05/13/19 15:54:37               Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $3,680.80
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                           $3,680.80


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $0.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $170.56
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $170.56

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed         Paid         Paid
 AAA Checkmate LLC                       Unsecured      1,500.00       1,307.49       1,307.49           0.00       0.00
 AARON SALES & LEASE OW                  Unsecured           0.00           NA             NA            0.00       0.00
 AARON SALES & LEASE OW                  Unsecured           0.00           NA             NA            0.00       0.00
 AARON SALES & LEASE OW                  Unsecured           0.00           NA             NA            0.00       0.00
 AARON SALES & LEASE OW                  Unsecured           0.00           NA             NA            0.00       0.00
 AARON SALES & LEASE OW                  Unsecured           0.00           NA             NA            0.00       0.00
 AARON SALES & LEASE OW                  Unsecured           0.00           NA             NA            0.00       0.00
 AARON SALES & LEASE OW                  Unsecured         489.00           NA             NA            0.00       0.00
 AD ASTRA REC                            Unsecured           0.00           NA             NA            0.00       0.00
 Ad Astra Recovery Serv                  Unsecured         861.00           NA             NA            0.00       0.00
 AFNI, Inc                               Unsecured         433.00           NA             NA            0.00       0.00
 Americredit Financial Ser Inc           Unsecured            NA         510.00         510.00           0.00       0.00
 Americredit Financial Ser Inc           Secured       18,171.00     18,737.81      18,227.81       1,978.73     504.85
 Brother Loan & Finance                  Unsecured      1,500.00       1,306.84       1,306.84           0.00       0.00
 City of Chicago Department of Revenue   Unsecured      2,200.00       4,178.80       4,178.80           0.00       0.00
 CONTRACT CALLERS INC                    Unsecured         692.00           NA             NA            0.00       0.00
 Convergent Outsourcing                  Unsecured         288.00           NA             NA            0.00       0.00
 Crystal Rock Finance LLC                Unsecured      1,500.00       1,507.24       1,507.24           0.00       0.00
 Crystal Rock Finance LLC                Unsecured           0.00      1,507.24       1,507.24           0.00       0.00
 Department Of Education                 Unsecured     41,986.00     42,152.17      42,152.17            0.00       0.00
 Dept Of Education/Neln                  Unsecured           0.00           NA             NA            0.00       0.00
 Enhanced Recovery Co L                  Unsecured         346.00           NA             NA            0.00       0.00
 HARVARD COLLECTION SER                  Unsecured     13,697.00            NA             NA            0.00       0.00
 Illinois Lending                        Unsecured      1,000.00            NA             NA            0.00       0.00
 Internal Revenue Service                Priority            0.00      2,235.88       2,235.88      1,026.66        0.00
 NAVIENT SOLUTIONS INC                   Unsecured           0.00           NA             NA            0.00       0.00
 Peoples Energy Corp                     Unsecured           0.00        346.20         346.20           0.00       0.00
 Resurgent Capital Services              Unsecured           0.00        657.78         657.78           0.00       0.00
 Resurgent Capital Services              Unsecured         124.00        139.82         139.82           0.00       0.00
 Richard J. Daley College                Unsecured           0.00        381.90         381.90           0.00       0.00
 ROBERT MORRIS UNI-IL                    Unsecured           0.00           NA             NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-32999              Doc 66   Filed 05/13/19    Entered 05/13/19 15:54:37                 Desc         Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim         Claim        Principal        Int.
 Name                                  Class    Scheduled        Asserted      Allowed         Paid           Paid
 SIR Finance Corporation            Unsecured           0.00        1,109.95      1,109.95           0.00         0.00
 St. Edmunds Plaza                  Unsecured      3,000.00              NA            NA            0.00         0.00
 US DEP ED                          Unsecured           0.00             NA            NA            0.00         0.00
 Webbank-Fingerhut                  Unsecured           0.00             NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                  Claim            Principal                Interest
                                                                Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00                 $0.00                   $0.00
       Mortgage Arrearage                                       $0.00                 $0.00                   $0.00
       Debt Secured by Vehicle                             $18,227.81             $1,978.73                 $504.85
       All Other Secured                                        $0.00                 $0.00                   $0.00
 TOTAL SECURED:                                            $18,227.81             $1,978.73                 $504.85

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00              $0.00                   $0.00
        Domestic Support Ongoing                                   $0.00              $0.00                   $0.00
        All Other Priority                                     $2,235.88          $1,026.66                   $0.00
 TOTAL PRIORITY:                                               $2,235.88          $1,026.66                   $0.00

 GENERAL UNSECURED PAYMENTS:                               $55,105.43                   $0.00                 $0.00


 Disbursements:

           Expenses of Administration                                 $170.56
           Disbursements to Creditors                               $3,510.24

 TOTAL DISBURSEMENTS :                                                                               $3,680.80




UST Form 101-13-FR-S (9/1/2009)
Case 17-32999        Doc 66      Filed 05/13/19     Entered 05/13/19 15:54:37            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
